 



Exhibit 10.1

AMENDMENT #1
TO
PARTNERSHIP INTEREST PURCHASE AGREEMENT

     THIS AMENDMENT #1 TO PARTNERSHIP INTEREST PURCHASE AGREEMENT (this
“Amendment”), dated as of May 11, 2005, is entered into by and among FUNimation
Productions Management, LLC, a limited liability company organized and existing
under the laws of Texas (“FUN Seller”), FUNimation General Partnership, a Texas
general partnership organized and existing under the laws of Texas (“GP
Seller”), FUNimation Management Company, LLC, a limited liability company
organized and existing under the laws of Texas (“Management Seller”), each
individual (“Individual”) signatory hereto, (each of FUN Seller, GP Seller,
Management Seller, and each Individual a “Seller” and collectively, the
“Sellers”), FUNimation Productions, Ltd., a limited partnership organized and
existing under the laws of Texas, The FUNimation Store, Ltd., a limited
partnership organized and existing under the laws of Texas (respectively,
“Productions Company” and “Store Company” each a “Company” and collectively, the
“Companies”), and Daniel Cocanougher as the representative of all Sellers (the
“Seller Representative”), and Navarre CP, LLC, a limited liability company
organized and existing under the laws of Minnesota (“Navarre CP”), Navarre CS,
LLC, a limited liability company organized and existing under the laws of
Minnesota (“Navarre CS”), and Navarre CLP, LLC, a limited liability company
organized and existing under the laws of Minnesota (“Navarre CLP” and
collectively with Navarre CP and Navarre CS, the “Buyers”), and Navarre
Corporation, a corporation organized and existing under the laws of Minnesota
(“Navarre”).

     WHEREAS, Buyers entered into that certain Partnership Interest Purchase
Agreement dated January 10, 2005 (the “Agreement”) in connection with Buyers’
purchase, and the sale by Sellers, of all of the outstanding limited partnership
interests and general partnership interests of each Company;

     WHEREAS, Buyers and Sellers have each determined that a modification to the
Agreement is in their best interest and each wishes to modify the Agreement as
is set forth herein; and

     WHEREAS, the definitions of certain capitalized terms used herein shall be
as is set forth in Agreement.

     NOW, THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Modification to the Agreement. Section 1.5(c) of the Agreement is hereby
amended by deleting the existing language in its entirety and inserting the
following therefore:

     “[Intentionally Omitted]”

2. Conflict. In the event of any conflict between the terms of the Agreement and
the terms of this Amendment, the terms of this Amendment shall prevail.
Otherwise, except as specifically set

1 of 5



--------------------------------------------------------------------------------



 



forth in this Amendment, all the terms and conditions of the Agreement are
hereby ratified and affirmed.

3. Entire Agreement. This Amendment, the Agreement (including the Disclosure
Letter and Exhibits hereto), the Ancillary Agreements and the Non-Disclosure
Letter constitute the entire agreement among the parties relating to the subject
matter hereof and thereof, and supersede and cancel any and all prior agreements
among them, relating to the subject matter hereof and thereof (including without
limitation that certain letter agreement among certain of the parties dated
October 27, 2004) and may not be amended or modified except by a written
agreement signed by each party hereto.

4. Counterparts. This Amendment may be executed in several counterparts, and all
counterparts so executed shall constitute one agreement, binding on the parties
hereto, notwithstanding that such parties are not signatory to the same
counterpart.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

              FUNimation Productions Management, LLC
 
       

  By:   /s/ Gen Fukunaga          

      Name: Gen Fukunaga
Title: Manager

              FUNimation General Partnership
 
       

  By:   /s/ Daniel Cocanougher          

      Name: Daniel Cocanougher
Title: Managing Partner
 
            FUNimation Management Company, LLC
 
       

  By:   /s/ Gen Fukunaga          

      Name: Gen Fukunaga
Title: Manager

2 of 5



--------------------------------------------------------------------------------



 



              FUNimation Productions, Ltd.
 
       

  By:   FUNimation General Partnership, its general
partner

             
 
      By:   Daniel Cocanougher              

      Name: Daniel Cocanougher

      Title: Managing Partner

              The FUNimation Store, Ltd.
 
       

  By:   FUNimation Management Company, LLC, its general
partner

             
 
      By:   /s/ Gen Fukunaga              

      Name: Gen Fukunaga

      Title: Manager

              Daniel Cocanougher, as the Seller Representative

         
 
  By:   /s/ Daniel Cocanougher          

      DANIEL COCANOUGHER
 
      /s/ Gen Fukunaga        

      GEN FUKUNAGA
 
      /s/ Daniel Cocanougher          

      DANIEL COCANOUGHER
 
      /s/ Robert Cocanougher          

      ROBERT COCANOUGHER
 
      /s/ Allen Cocanougher          

      ALLEN COCANOUGHER
 
      /s/ Jennifer B. Cocanougher          

      JENNIFER B. COCANOUGHER

3 of 5



--------------------------------------------------------------------------------



 



         

      /s/  Daniel Cocanougher          

      DANIEL COCANOUGHER, Custodian for
ROBERT A.. COCANOUGHER JR., Minor
 
       

      /s/  Robert Cocanougher          

      ROBERT COCANOUGHER SR., Custodian
for DANIELLE M. COCANOUGHER, Minor
 
       

      /s/  Robert Cocanougher          

      ROBERT COCANOUGHER SR., Custodian
for ELLEN J. COCANOUGHER, Minor
 
       

      /s/  Cindy Fukunaga          

      CINDY FUKUNAGA
 
       

      /s/  Robert Brennan          

      ROBERT BRENNAN
 
       

      /s/  Barry Watson          

      BARRY WATSON

              Navarre CP, LLC
 
       

  By:  /s/  James Gilbertson          

      Name: James Gilbertson
Title: Treasurer

              Navarre CS, LLC
 
       

  By:  /s/  James Gilbertson          

      Name: James Gilbertson
Title: Treasurer

              Navarre CLP, LLC
 
       

  By:  /s/  James Gilbertson          

      Name: James Gilbertson
Title: Treasurer

4 of 5



--------------------------------------------------------------------------------



 



              Navarre Corporation
 
       

  By:  /s/  James Gilbertson          

      Name: James Gilbertson
Title: Chief Financial Officer

5 of 5